Name: 85/86/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/76/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries;  regions and regional policy;  Europe
 Date Published: 1985-02-08

 Avis juridique important|31985D008685/86/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/76/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 037 , 08/02/1985 P. 0028 - 0031+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 33 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/76/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 85/86/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/76/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/76/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/76/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY 1 . TITLE PILOT ACTION IN THE ITALIAN FISHERIES AND AQUACULTURE SECTOR IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM OF THE PREPARATORY PILOT ACTION IS TO DEFINE THE SCALE OF THE REQUIREMENTS AND THE ORGANIZATIONAL FRAMEWORK FOR CERTAIN INTEGRATED OPERATIONS DIRECTED AT IMPROVING PRODUCTION CONDITIONS IN FISHERIES AND AQUACULTURE . THE ACTION WILL ESTABLISH ORDERS OF PRIORITY AND IDENTIFY THE MOST SUITABLE MEANS OF ENSURING SATISFACTORY COORDINATION BETWEEN THE AUTHORITIES CONCERNED AT LOCAL , REGIONAL , NATIONAL AND COMMUNITY LEVEL . IT WILL ALSO FACILITATE THE IMPLEMENTATION OF THE PROGRAMMES THEMSELVES . THE ACTION COMPRISES : - FIELD STUDIES IN CERTAIN COMPLEMENTARY SECTORS , COVERING THE FOLLOWING SUBJECTS : PROTECTION OF THE SEA BED , IMPROVEMENT OF SAFETY CONDITIONS FOR THE FLEET , EXPLOITATION OF LAGOONS , IDENTIFYING BARRIERS TO THE EFFICIENT MARKETING OF FISH PRODUCTS , AND TECHNICAL ASSISTANCE TO FISHERMEN AND AQUACULTURALISTS , - PROJECTS TO TEST THE RESULTS OF THE STUDIES . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA IN VIEW OF THEIR NATURE , THE STUDIES WILL COVER ALL THE PARTS OF ITALY CONCERNED BY THE IMPS . THE AREAS WHERE THE PROJECTS ARE TO BE LOCATED WILL BE SELECTED ON THE BASIS OF THE RESULTS OF THE STUDIES . 4 . OPERATIONS THE FOLLOWING MEASURES WILL BE CARRIED OUT BETWEEN DECEMBER 1983 AND NOVEMBER 1985 : ( A ) PROTECTED MARINE AREAS : - A STUDY TO DETERMINE THE BEST LOCATIONS FOR THE ESTABLISHMENT OF PROTECTED MARINE AREAS , TO DEFINE THE OPTIMUM CRITERIA FOR EXPLOITATION OF THESE AREAS AND TO DETERMINE THE VOLUME OF INVESTMENT REQUIRED AND THE COST , - A PROJECT ; ( B ) FACILITIES FOR THE SHELTER AND PROTECTION OF THE FLEET : - A STUDY TO DETERMINE THE PROBLEMS CAUSED BY THE LACK OF SHELTER FOR FISHING VESSELS WHICH RESTRICT FISHING IN CERTAIN AREAS , AND TO PLAN THE INVESTMENT REQUIRED IN ACCORDANCE WITH A SCALE OF PRIORITIES ; ( C ) AQUACULTURE : - A STUDY TO DETERMINE THE CRITERIA AND THE PRIORITIES FOR DECISIONS ON THE IMPROVEMENT AND MANAGEMENT OF COASTAL LAGOONS , TO IDENTIFY THE BIOLOGICAL , WATER-ENGINEERING AND TECHNICAL PROBLEMS TO BE SOLVED IN THE SHORT TERM , TO DESIGN THE MOST SUITABLE DEVELOPMENT MODELS AND TO ESTABLISH THEIR COSTS , - A PROJECT ; ( D ) PROCESSING AND MARKETING : - A STUDY TO DETERMINE THE BOTTLENECKS AT THESE STAGES , TO DEFINE AND ASSESS THE POSSIBLE DEVELOPMENT ALTERNATIVES AND THE RELATED ECONOMIC AND TECHNICAL PROBLEMS , TO ESTIMATE ALL THE COSTS OF THE INVESTMENT REQUIRED AND TO EXAMINE POSSIBILITIES FOR DEVELOPING THE MARKETING OF NEW PRODUCTS FROM SPECIES TO BE EXPLOITED ( SARDINES , ANCHOVIES , ETC . ) , - A PROJECT CONCERNING THE PREPARATION AND MARKETING OF NEW PRODUCTS PROCESSED FROM PELAGIC FISH ; ( E ) TECHNICAL ASSISTANCE : - CREATION OF EIGHT POSTS FOR TECHNICAL ADVISERS WHO WILL PROVIDE ADVICE FOR FISHERMEN AND AQUACULTURALISTS OVER A TWO-YEAR PERIOD . 5 . TIMETABLE THE STUDIES ARE TO BE COMPLETED IN 1984 , THE PROJECTS IN 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : - AS REGARDS THE STUDIES , BY RESEARCH AND SERVICE CONSULTANCIES , POSSIBLY ASSOCIATED WITH THE OBJECT IN QUESTION , - AS REGARDS THE PROJECTS AND TECHNICAL ASSISTANCE , UNDER THE RESPONSIBILITY OF THE ITALIAN MINISTRY OF THE MERCHANT MARINE . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN ITALY FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . PROTECTED MARINE AREAS - STUDIES * 40 * - * - * 40 * - * - * - * - * - * - * 40 - PROJECT * - * - * - * - * - * 680 * 340 * 50 * 102 * 15 ( 1 ) * 102 B . HARBOUR SHELTERS STUDY * 115 * - * - * 115 * - * - * - * - * - * - * 115 C . MANAGEMENT OF LAGOONS - STUDY * 65 * - * - * 65 * - * - * - * - * - * - * 65 - PROJECT * - * - * - * - * - * 1 200 * 480 * 40 * 300 * 25 ( 1 ) * 300 D . PROCESSING AND MARKETING - STUDY * 65 * - * - * 65 * - * - * - * - * - * - * 65 - TRIAL MEASURE * 65 * - * - * 65 * - * - * - * - * - * - * 65 - PROJECT ( 3 ) * - * - * - * - * - * 1 000 * 500 * 50 * 90 * ( 2 ) * 90 E . TECHNICAL ASSISTANCE * 100 * - * - * 65 * 65 * 100 * - * - * 65 * 65 * 130 TOTAL * 450 * - * - * 415 * - * 2 980 * 1 320 * - * 557 * - * 972 ( 1 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 15 % OF ELIGIBLE PROJECT COSTS FOR THE PROTECTED MARINE AREAS AND A MAXIMUM 25 % OF ELIGIBLE PROJECT COSTS FOR THE LAGOONS ; THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE FINANCING PLAN FOR EACH PROJECT IN ACCORDANCE WITH REGULATION ( EEC ) NO 2908/83 . ( 2 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 9 % OF ELIGIBLE PROJECT COSTS ; THE EXACT TOTAL OF ASSISTANCE WILL BE DETERMINED IN THE LIGHT OF THE FINANCING PLAN FOR THE PROJECT IN ACCORDANCE WITH REGULATION ( EEC ) NO 355/77 . ( 3 ) THE PAYMENTS FOR THESE PROJECTS MAY BE COMPLETED IF NECESSARY IN 1986 .